                 Case 2:21-cr-00133-RSM Document 15 Filed 09/07/21 Page 1 of 2



 1                                                                 Chief Judge Ricardo S. Martinez
 2

 3
                                   UNITED STATES DISTRICT COURT
 4                                WESTERN DISTRICT OF WASHINGTON
 5
                                       SEATTLE, WASHINGTON

 6
     UNITED STATES OF AMERICA,                        ) Case No.: CR20-134RSM
 7                                                    )
                     Plaintiff,                       )
 8                                                    ) ORDER CONTINUING TRIAL DATE
            vs.                                       ) AND DEADLINE TO FILE
 9                                                    ) PRETRIAL MOTIONS
     MATTHEW RUHMANN SLATER,                          )
10                                                    )
                     Defendant.                       )
11                                                    )
                                                      )
12                                                    )

13
            This matter comes before the Court on the Agreed Motion to Continue Trial Date
14
     and Pretrial Motions Deadline filed by the defendant, MATTHEW SLATER (Dkt #13). Mr.
15

16   Slater has also filed a speedy trial waiver through March 15, 2022 (Dkt. #14) in order to

17   accommodate the proposed new trial date of February 28, 2022.
18
            Based upon the information presented in the Agreed Motion to Continue the Trial
19
     Date and Pretrial Motions Deadline, the Court hereby finds as follows:
20
            1.       Failure to grant a continuance in this case will deny counsel the reasonable
21

22   time necessary for effective preparation of trial and other pretrial proceedings, taking into

23   account the exercise of due diligence.
24
            2.       Failure to grant a continuance would likely result in a miscarriage of justice.
25
            3.       The ends of justice served by granting this continuance outweigh the best
26

27
     interest of the public and the defendant in a speedy trial.

28



     ORDER CONTINUING TRIAL DATE/PRETRIAL                   LAW OFFICE OF JENNIFER HORWITZ, PLLC
     MOTIONS DEADLINE- 1                                                P.O. BOX 70859
                                                                       Seattle, WA 98127
                                                                         (206) 799-2797
                 Case 2:21-cr-00133-RSM Document 15 Filed 09/07/21 Page 2 of 2



 1          4.       All of these findings are made within the meaning of 18 U.S.C. §
 2
     3161(h)(7)(A) and (B)(i), (ii) and (iv).
 3
            NOW, THEREFORE IT IS HEREBY ORDERED:
 4

 5
            1.       The trial date in this matter is continued to February 28, 2022.

 6          2.       Pretrial motions are due no later than January 21, 2022.
 7
            3.       The period of time from the filing date of the Agreed Motion to Continue
 8
     Trial Date and Pretrial Motions Deadline until March 15, 2022 shall be excludable time
 9
     pursuant to the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A).
10

11          DATED this 7th day of September, 2021.

12

13

14
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
15   Presented By:
16
     s/ Jennifer Horwitz
17   Counsel for Matthew Ruhmann Slater
     LAW OFFICE OF JENNIFER HORWITZ
18   P.O. Box 70859
19
     Seattle, WA 98127
     (206) 799-2797
20   jennifer@jenniferhorwitzlaw.com
     Agreed to By:
21

22   _s/ Sok Jiang (email authorization to sign September 2, 2021)
     Sok Jiang
23   Assistant United States Attorney
     700 Stewart St., Suite 5220
24
     Seattle, WA 98101-1270
25   (206) 553-7970
     Email: Sok.Jiang@usdoj.gov
26

27

28



     ORDER CONTINUING TRIAL DATE/PRETRIAL                  LAW OFFICE OF JENNIFER HORWITZ, PLLC
     MOTIONS DEADLINE- 2                                               P.O. BOX 70859
                                                                      Seattle, WA 98127
                                                                        (206) 799-2797
